IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SANDY DRUMMOND,                            §
                                               §
           Plaintiff Below,                    §    No. 63, 2021
           Appellant,                          §
                                               §
           v.                                  §    Court Below–Superior Court
                                               §    of the State of Delaware
    DR. ISLAM AL JUNAIDI, M.D.,                §
    and BAYHEALTH MEDICAL                      §    C.A. No. K20C-07-023
    CENTER, INC.,                              §
                                               §
           Defendants Below,                   §
           Appellees.                          §

                                 Submitted: August 6, 2021
                                 Decided: October 18, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                          ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

find it evident that the judgment below should be affirmed on the basis of and for

the reasons assigned by the Superior Court in its January 27, 2021 order.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s James T. Vaughn, Jr.
                                     Justice


1
    Drummond v. Al Junaidi, 2021 WL 289320 (Del. Super. Ct. Jan. 27, 2021).